Breese, J. We are at a loss to perceive how the defense set up can be sustained, there being no proof that the plaintiff had notice of the usury, and it being shown that he purchased the note before it was due. The note was payable to Greenbaum Brothers, and they sold it at a discount greater than the rate of interest allowed by law, before it matured, to the plaintiff, and we look in vain for proof, that the plaintiff had any knowledge that the note was left with Greenbaum by the defendants to raise money upon, for their benefit. The pleas of usury failed on another ground. They aver that the note was bought by Sherwood and by him sold to the plaintiff, when the fact is, as Sherwood states, that he never bought the notes and never owned them. On the principle, that the allegations and proofs must correspond, this defense was not made out. Nor was it sustained under the plea of the general issue. Knowledge is not brought home to the plaintiff of the usury. There are no objections which we regard as tenable, to any of the instructions or rulings of the court, and the judgment must be affirmed. Judgment affirmed.